Citation Nr: 1524999	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable initial evaluation for an original grant of service connection for chronic right inguinal groin pain, status post right inguinal hernia surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to September 1995.  The current matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO), which granted the Veteran service connection and a noncompensable rating for chronic right inguinal groin pain, status post right inguinal hernia surgery, effective October 11, 2005.  As the Veteran appeals the initial noncompensable rating assigned, VA must consider assignment of staged ratings for different periods of time, based on the facts found, for the period commencing from October 11, 2005, the initial effective date of the compensation award.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

For the reasons that will be discussed in detail below in the REMAND portion of this decision, the issue on appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action on their part is required.

The Veteran is presently in receipt of an award of a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  In recent written correspondence received by VA, the Veteran now raises a claim of entitlement to special monthly compensation for loss of use of creative organ, which he contends is due to sexual dysfunction associated with his service-connected chronic right inguinal groin pain, status post right inguinal hernia surgery.  This matter, however, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

As relevant, the Board observes that the most current assessment of the severity of the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) was a VA medical examination conducted in February 2009.  VA and private medical records of his treatment for his right groin pain have been obtained for inclusion in the evidence, but these records are not more current than July 2011.  In a May 2015 brief on appeal, the Veteran's appointed representative presented the assertion that the Veteran's service-connected right inguinal groin pain was not only more disabling than that which is contemplated in the noncompensable rating initially assigned, but that the impairment associated with this disability has also increased in severity since the latest VA examination of record, which was conducted over six years prior to this writing.  Furthermore, the disability picture presented in the VA and private medical records is not more current than approximately four years earlier at the time of this writing.   

The United States Court of Appeals for Veterans' Claims (Court) has held that fulfillment of the VA's duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996); Fenderson v. West, 12 Vet. App. 119 (1999).  Where the record does not reveal the current state of the veteran's disability, the fulfillment of VA's statutory duty to assist requires a thorough and contemporaneous medical examination.  Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Furthermore, where a veteran claims that his/her disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his/her current condition, VA's duty to assist includes providing a new medical examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Thus, the Board finds that the issue of entitlement to an initial compensable evaluation for chronic right inguinal groin pain (status post right inguinal hernia surgery) should be remanded to the RO/AOJ so that the Veteran may be provided with the appropriate current clinical evaluation that will present a contemporaneous picture of his present state of impairment and the present level of severity associated with his service-connected right groin pain.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining from the Veteran a report of all sources of treatment (both private and VA) for his chronic right inguinal groin pain as well as all necessary authorizations, the RO should procure any identified outstanding records and associate them with his claims files.  [All actions to obtain the requested records should be documented fully in the claims files.]  

2.  Then, the RO should provide the Veteran with the appropriate clinical examination to determine the current severity of his service-connected chronic right inguinal groin pain (status post right inguinal hernia surgery).

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) should be made in the context of the clinical records associated with the claims files since the most recent compensation examination in February 2009.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) currently manifested (best approximated) by symptoms best represented by, or analogous to a small, reducible inguinal hernia, or an inguinal hernia without a true hernia protrusion?
(b.)  Is the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) currently manifested (best approximated) by symptoms best represented by, or analogous to a remediable inguinal hernia?

(c.)  Is the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) currently manifested (best approximated) by symptoms best represented by, or analogous to a postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt?

(d.)  Is the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) currently manifested (best approximated) by symptoms best represented by, or analogous to a small, postoperative, recurrent inguinal hernia, or unoperated irremediable recurrent inguinal hernia that is not well supported by truss, or is not readily reducible?

(e.)  Is the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) currently manifested (best approximated) by symptoms best represented by, or analogous to a large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable? 

(f.)  The examiner should provide a detailed assessment, accompanied by supportive discussion and commentary, of the impact that the Veteran's chronic right inguinal groin pain (status post right inguinal hernia surgery) has upon his occupational capacity and employability, given his educational and vocational history.

The examiner should provide a complete rationale for all opinions provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain the reason(s) therefor.

3.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

4.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an initial compensable evaluation for chronic right inguinal groin pain (status post right inguinal hernia surgery), including consideration of whether the facts of the case warrant the assignment of staged ratings for different periods of time, based on the facts found, for the period commencing from October 11, 2005 (i.e., the initial effective date of the award of service connection).  
If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  He is advised that he has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded prompt treatment. The law requires that remands by the Board and the Court be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

